Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-23, 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Publication 2018/0317198 A1).
Regarding claim 1, Lee discloses a method for wireless communication at a first device, comprising: 
establishing a communication link with a second device (a base station establishes an air interface for a WTRU to communicate wirelessly with the base station, see paragraph 0024); 
receiving, from the second device based at least in part on establishing the communication link, downlink control information in a downlink control channel (WTRU receives a downlink control information DCI in a PDCCH, see paragraph 0068) and a message in a downlink shared channel (WTRU receives and monitors for a paging message carried in a PDSCH, see paragraph 0130), the message comprising an indication of a system information update for the first device (the paging message includes one or more system information update indications, see paragraph 0130); 
determining the system information update for the first device based at least in part on receiving the downlink control information (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126) and the indication of the system information update in the message (the paging message includes one or more system information update indications that may include the scheduling information of a SIB or SIBs, see paragraphs 0201, 0200); 
updating system information for the first device based at least in part on determining the system information update (WTRU may receive or attempt to decode the broadcast channel or system information if the WTRU receives a system information update indication, see paragraph 0208); and 
communicating with the second device based at least in part on updating the system information (PDSCH is activated for downlink burst transmissions of downlink burst traffic, see paragraph 0209). 

Regarding claim 2, Lee discloses the method of claim 1, wherein receiving the indication of the system information update in the message comprises: 
receiving a flag of one or more bits (system information update may include one or more bits to indicate which SIB or SIBs are updated, see paragraph 0201). 
Regarding claim 3, Lee discloses the method of claim 1, wherein receiving the indication of the system information update comprises: 
receiving an indication of one or more system information blocks updated (one or more bits to indicate system information update of SIBs, see paragraph 0201). 

Regarding claim 4, Lee discloses the method of claim 1, wherein receiving the indication of the system information update comprises:
receiving an indication that one or more system information elements updated are associated with a plurality of system information blocks (system information update is in one or more bits in a valueTag to indicate which SIB or SIBs are updated, see paragraph 0201), wherein the one or more system information elements updated are associated with a cell selection parameter, a cell re-selection parameter, a cell measurement parameter (second paging occasion type may be used for system information update indication, and the time/frequency location of the second occasion type is determined based on cell-specific parameter such as physical cell-ID, system bandwidth, DRX cycle, see paragraphs 0131-0132), or any combination thereof. 

Regarding claim 5, Lee discloses the method of claim 1, wherein receiving the indication of the system information update comprises: 
receiving, in a payload on the downlink shared channel, one or more system information parameters updated (WTRU receives and monitors for a paging message carried in a PDSCH, and the paging message includes one or more system information update indications, see paragraph 0130), wherein the one or more system information parameters updated comprise one or more configuration parameters associated with a random access procedure (PDSCH carrying a random access response RAR, see paragraph 0060; PDSCH is associated with a paging message that carries system information update indications, see paragraph 0130). 

Regarding claim 6, Lee discloses the method of claim 1, wherein receiving the downlink control information comprises:  
receiving a second indication of the system information update (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126), and wherein determining the system information update for the first device is based at least in part on receiving the second indication of the system information update in the downlink control information (DCI carrying a first information type that includes at least one or more system information update indication based on determining the bit indication in the system information update, see paragraph 0126). 

Regarding claim 7, Lee discloses the method of claim 6, wherein receiving the indication of the system information update for the first device in the message comprises: 
receiving a flag of one or more bits, receiving an indication of one or more system information blocks updated (system information indications may be a single bit to indicate the system information update of SIBs, see paragraph 0126), receiving an indication of one or more system information elements updated, or receiving, in a payload on the downlink shared channel, one or more system information parameters updated, or any combination thereof. 

Regarding claim 8, Lee discloses the method of claim 6, wherein: 
receiving the second indication of the system information update in the downlink control information (system information update is in one or more bits in a valueTag to indicate which SIB or SIBs are updated, see paragraphs 0201, 0199) comprises receiving the indication of the system information update in a short message of the downlink control information (a valueTag of one or more bits is included in an information type that is carried in a DCI, see paragraph 0199). 

Regarding claim 9, Lee discloses the method of claim 1, wherein receiving the indication of the system information update comprises: 
receiving the indication of the system information update in a field in the message (system information update is in one or more bits in a valueTag to indicate which SIB or SIBs are updated, see paragraph 0201).  











Regarding claim 12, Lee discloses the method of claim 1, wherein receiving the indication of the system information update comprises:
receiving, in the message, an indication of one or more system information
blocks updated (system information indications may be a single bit to indicate the system information update of SIBs, see paragraph 0126), an indication of one or more system information elements updated, one or more system information parameters updated, or any combination thereof; and
receiving, in the downlink control information, a flag of one or more bits
associated with the first device (system information update is in one or more bits in a valueTag to indicate which SIB or SIBs are updated, see paragraphs 0201; the information type of a valueTag is carried in a DCI, see paragraph 0199), an indication of a paging identifier associated with the first device, an indication of paging search space associated with the first device, an indication of one or more paging occasions associated with the first device, or any combination thereof, 
wherein the flag (a valueTag of one or more bits is included in an information type that is carried in a DCI, see paragraph 0199), the indication of the paging identifier, the indication of the paging search space, the indication of the one or more paging occasions, or any combination thereof is included in a short message of the downlink control information (a valueTag of one or more bits is included in an information type that is carried in a DCI, see paragraph 0199), and wherein the indication of the one or more paging occasions is based at least in part on a state of the first device, the state of the first device comprising an idle state, an inactive state, or a connected state (when in idle node, WTRU may receive system information change pages, see paragraphs 0070, 0073).
Regarding claim 13, Lee discloses the method of claim 1, wherein the indication of the system information update in the downlink shared channel comprises scheduling information associated with an updated system information message (one or more system information update information include scheduling information of the PDSCH, see paragraph 0130). 

Regarding claim 14, Lee discloses the method of claim 1, wherein the first device is associated with a first type of devices associated with a first type of service (WTRU of a plurality of WTRUs, see Fig. 1A, paragraph 0021) different than a second type of devices (base stations, see Fig. 1A, paragraph 0022) associated with a second type of service (WTRU different from base station, see Fig. 1), wherein a type of a device is based at least in part a class of the device, a category of the device (WTRU is a user equipment, a mobile station, a smartphone, see paragraph 0021; base station is part of the radio access network RAN 104, see paragraph 0022), a mobility of the device, or a capability of the device, or any combination thereof. 

Regarding claim 15, Lee discloses a method for wireless communication at a second device, comprising: 
establishing a communication link with a group of devices (a base station establishes an air interface for a WTRU to communicate wirelessly with the base station, see paragraph 0024); 
determining a system information update for a first device in the group of devices based at least in part on establishing the communication link (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126); 
transmitting, to the first device based at least in part on determining the system information update, downlink control information in a downlink control channel (WTRU receives a downlink control information DCI in a PDCCH, see paragraph 0068) and a message in a downlink shared channel (WTRU receives and monitors for a paging message carried in a PDSCH, see paragraph 0130), the message comprising an indication of a system information update for the first device (the paging message includes one or more system information update indications, see paragraph 0130); and 
communicating with the first device in the group of devices (PDSCH is activated for downlink burst transmissions of downlink burst traffic, see paragraph 0209) based at least in part on transmitting the downlink control information (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126) and the indication of the system information update in the message (the paging message includes one or more system information update indications that may include the scheduling information of a SIB or SIBs, see paragraphs 0201, 0200). 

Regarding claim 16, Lee discloses the method of claim 15, wherein transmitting the indication of the system information update in the message comprises: 
transmitting a flag of one or more bits (system information update may include one or more bits to indicate which SIB or SIBs are updated, see paragraph 0201). 

Regarding claim 17, Lee discloses the method of claim 15, wherein transmitting the indication of the system information update comprises: 
transmitting an indication of one or more system information blocks updated (one or more bits to indicate system information update of SIBs, see paragraph 0201). 

Regarding claim 18, Lee discloses the method of claim 15, wherein transmitting the indication of the system information update comprises: 
transmitting an indication that one or more system information elements updated are associated with a plurality of system information blocks (system information indications may be a single bit to indicates the system information update of SIBs, see paragraph 0126), wherein the one or more system information elements updated are associated with a cell selection parameter, a cell re-selection parameter, a cell measurement parameter (second paging occasion type may be used for system information update indication, and the time/frequency location of the second occasion type is determined based on cell-specific parameter such as physical cell-ID, system bandwidth, DRX cycle, see paragraphs 0131-0132), or any combination thereof. 

Regarding claim 19, Lee discloses the method of claim 15, wherein transmitting the indication of the system information update comprises: 
transmitting, in a payload on the downlink shared channel, one or more system information parameters updated (WTRU receives and monitors for a paging message carried in a PDSCH, and the paging message includes one or more system information update indications, see paragraph 0130), wherein the one or more system information parameters updated comprise one or more configuration parameters associated with a random access procedure (PDSCH carrying a random access response RAR, see paragraph 0060; PDSCH is associated with a paging message that carries system information update indications, see paragraph 0130). 

Regarding claim 20, Lee discloses the method of claim 15, wherein transmitting the downlink control information comprises: 
transmitting a second indication of the system information update (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126), and 
wherein determining the system information update for the first device is based at least in part on transmitting the indication of the system information update in the downlink control information (DCI carrying a first information type that includes at least one or more system information update indication based on determining the bit indication in the system information update, see paragraph 0126). 

Regarding claim 21, Lee discloses the method of claim 20, wherein transmitting the indication of the system information update for the first device in the message comprises: 
transmitting a flag of one or more bits, transmitting an indication of one or more system information blocks updated (system information indications may be a single bit to indicate the system information update of SIBs, see paragraph 0126), transmitting an indication of one or more system information elements updated, or transmitting, in a payload on the downlink shared channel, one or more system information parameters updated, or any combination thereof. 

Regarding claim 22, Lee discloses the method of claim 20, wherein: 
transmitting the second indication of the system information update in the
downlink control information (system information update is in one or more bits in a valueTag to indicate which SIB or SIBs are updated, see paragraphs 0201, 0199) comprises transmitting the indication of the system information update in a short message of the downlink control information (a valueTag of one or more bits is included in an information type that is carried in a DCI, see paragraph 0199). 

Regarding claim 23, Lee discloses the method of claim 15, wherein transmitting the indication of the system information update comprises: 
transmitting the indication of the system information update in a field in the message (the paging message includes one or more system information update indications that may include the scheduling information of a SIB or SIBs, see paragraphs 0201, 0200); and
transmitting an identifier associated with the field in the message (P-RNTI is masked with a M-PDCCH being monitored by a WTRU that allows the WTRU to receive system information update related information from the PDSCH, see paragraph 0158), the identifier assigned to one or more devices in the group of devices including being assigned to the first device as one of the one or more devices in the group of devices (P-RNTI, the N least significant bits of a WTRU-ID, and WTRU-ID being assigned to the WTRU, see paragraph 0096).

Regarding claim 26, Lee discloses the method of claim 15, wherein transmitting the indication of the system information update comprises:
transmitting, in the message, an indication of one or more system information
blocks updated (system information indications may be a single bit to indicate the system information update of SIBs, see paragraph 0126), an indication of one or more system information elements updated, one or more system information parameters updated, or any combination thereof; and
transmitting, in the downlink control information, a flag of one or more bits
associated with the first device (system information update is in one or more bits in a valueTag to indicate which SIB or SIBs are updated, see paragraphs 0201; the information type of a valueTag is carried in a DCI, see paragraph 0199), an indication of a paging identifier associated with the first device, an indication of paging search space associated with the first device, an indication of one or more paging occasions associated with the first device, or any combination thereof,  
wherein the flag (a valueTag of one or more bits is included in an information type that is carried in a DCI, see paragraph 0199), the indication of the paging identifier, the indication of the paging search space, the indication of the one or more paging occasions, or any combination thereof is included in a short message of the downlink control information (a valueTag of one or more bits is included in an information type that is carried in a DCI, see paragraph 0199), and 
herein the indication of the one or more paging occasions is based at least in part on a state of the first device, the state of the first device comprising an idle state, an inactive state, or a connected state (when in idle node, WTRU may receive system information change pages, see paragraphs 0070, 0073).

Regarding claim 27, Lee discloses the method of claim 15, wherein the indication of the system information update in the downlink shared channel comprises scheduling information
associated with an updated system information message (one or more system information update information include scheduling information of the PDSCH, see paragraph 0130).

Regarding claim 28, Lee discloses the method of claim 15, wherein the first device is associated with a first type of devices associated with a first type of service (WTRU of a plurality of WTRUs, see Fig. 1A, paragraph 0021) different than a second type of devices (base stations, see Fig. 1A, paragraph 0022) associated with a second type of service (WTRU different from base station, see Fig. 1), wherein a type of a device is based at least in part a class of the device, a category of the device (WTRU is a user equipment, a mobile station, a smartphone, see paragraph 0021; base station is part of the radio access network RAN 104, see paragraph 0022), a mobility of the device, or a capability of the device, or any combination thereof.

Regarding claim 29, Lee discloses an apparatus for wireless communication at a first device (WTRU, see paragraph 0032, Fig. 1B), comprising:
a processor (processor 118, see paragraphs 0032-0033),
memory coupled with the processor (non-removable memory 130 coupled with the processor 118, see paragraph 0032, Fig. 1B); and
instructions stored in the memory and executable by the processor to cause the
apparatus to (computer program stored in a computer-readable medium for execution by a processor, see paragraph 0215):
establish a communication link with a second device (a base station establishes an air interface for a WTRU to communicate wirelessly with the base station, see paragraph 0024); 
receive, from the second device based at least in part on establishing the communication link, downlink control information in a downlink control channel (WTRU receives a downlink control information DCI in a PDCCH, see paragraph 0068) and a message in a downlink shared channel (WTRU receives and monitors for a paging message carried in a PDSCH, see paragraph 0130), the message comprising an indication of a system information update for the first device (the paging message includes one or more system information update indications, see paragraph 0130); 
determine the system information update for the first device based at least in part on receiving the downlink control information (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126) and the indication of the system information update in the message (the paging message includes one or more system information update indications that may include the scheduling information of a SIB or SIBs, see paragraphs 0201, 0200); 
update system information for the first device based at least in part on determining the system information update (WTRU may receive or attempt to decode the broadcast channel or system information if the WTRU receives a system information update indication, see paragraph 0208); and 
communicate with the second device based at least in part on updating the system information (PDSCH is activated for downlink burst transmissions of downlink burst traffic, see paragraph 0209). 

Regarding claim 30, Lee discloses an apparatus for wireless communication at a second device, comprising:
a processor (processor, see paragraph 0215),
memory coupled with the processor (computer-readable medium coupled with a processor, see paragraph 0215); and
instructions stored in the memory and executable by the processor to cause the apparatus to (computer program stored in a computer-readable medium for execution by a processor, see paragraph 0215): 
establish a communication link with a group of devices (a base station establishes an air interface for a WTRU to communicate wirelessly with the base station, see paragraph 0024); 
determine a system information update for a first device in the group of devices based at least in part on establishing the communication link (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126); 
transmit, to the first device based at least in part on determining the system information update, downlink control information in a downlink control channel (WTRU receives a downlink control information DCI in a PDCCH, see paragraph 0068) and a message in a downlink shared channel (WTRU receives and monitors for a paging message carried in a PDSCH, see paragraph 0130), the message comprising an indication of a system information update for the first device (the paging message includes one or more system information update indications, see paragraph 0130); and 
communicate with the first device in the group of devices (PDSCH is activated for downlink burst transmissions of downlink burst traffic, see paragraph 0209) based at least in part on transmitting the downlink control information (DCI carrying a first information type that includes at least one or more system information update indication, see paragraph 0126) and the indication of the system information update in the message (the paging message includes one or more system information update indications that may include the scheduling information of a SIB or SIBs, see paragraphs 0201, 0200). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2018/0317198 A1) in view of the submitted art, Jechoux et al. (GB 2568513 A).
Regarding claim 10, Lee discloses the method of claim 9. 
Lee also teaches updating the system information for the first device is based at least on determining that the identifier associated with the field in the message is assigned to the first device (system information update changes of the pages directed to each of the WTRUs is based on determining the P-RNTI of WTRU-ID, see paragraphs 0070, 0096, 0114). 

Lee may not explicitly show “receiving the indication of the system information update in the field in the message comprises:
receiving an identifier associated with the field in the message, the identifier assigned to one or more devices in a group of devices including being assigned to the first device as one of the one or more devices in the group of devices, the method further comprising; and
determining that the identifier associated with the field in the message is assigned to the first device is based at least in part on a class of the first device, a category of the first device, a mobility of the first device, a capability of the first device, or any combination thereof, wherein updating the system information for the first device is based at least in part on determining that the identifier associated with the field in the message is assigned to the first device.”

However, Jechoux, in the same field of receiving and processing paging messages, teaches receiving an identifier associated with the field in the message (UE is identified by an identified of the UE such as UE-ID, and the paging message content includes combined group indication and UE-ID, see paragraphs 0024-0025, 0033), the identifier assigned to one or more devices in a group of devices (a UE of a group of UEs, see paragraphs 0023, 0035) including being assigned to the first device as one of the one or more devices in the group of devices (UE-ID is assigned to an UE to identify the UE in a group of UEs, see paragraphs 0024-0025, 0033), the method further comprising; and
determining that the identifier associated with the field in the message is assigned to the first device is based at least in part on a class of the first device (determining if the UE is a group of UEs indicated by the message as being paged, and determining if the UE is further identified as an unpaged UE in the group of UEs, see paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system information update method of Lee to include “receiving an identifier associated with the field in the message, the identifier assigned to one or more devices in a group of devices including being assigned to the first device as one of the one or more devices in the group of devices, the method further comprising; and
determining that the identifier associated with the field in the message is assigned to the first device is based at least in part on a class of the first device” as taught by Jechoux so that it would indicate a paged UE to which the paging message applies (see paragraph 0009).

Regarding claim 11, Lee discloses the method of claim 9.
Lee also teaches “updating the system information for the first device is based at least in part on determining that the identifier associated with the field or the second field in the message is assigned to the first device (system information update changes of the pages directed to each of the WTRUs is based on determining the P-RNTI of WTRU-ID, see paragraphs 0070, 0096, 0114).”
Lee may not explicitly show “receiving the indication of the system information update in the field or a second field in the message comprises:
receiving a second identifier associated with the field or the second field in the
message, the second identifier assigned to one or more devices in a second group of devices including being assigned to the first device as one of the one or more devices in the second group of devices, the method further comprising; and 
determining that the second identifier associated with the field or the second
field in the message is assigned to the first device.” 

However, Jechoux teaches “receiving the indication of the system information update in the field or a second field in the message comprises:
receiving a second identifier associated with the field or the second field in the
message (UE is identified by an identified of the UE such as UE-ID, and the paging message content includes combined group indication and UE-ID, see paragraphs 0024-0025, 0033), the second identifier assigned to one or more devices in a second group of devices (a UE of a group of UEs, see paragraphs 0023, 0035) including being assigned to the first device as one of the one or more devices in the second group of devices (UE-ID is assigned to an UE to identify the UE in a group of UEs, see paragraphs 0024-0025, 0033), the method further comprising; and 
determining that the second identifier associated with the field or the second
field in the message is assigned to the first device (determining if the UE is a group of UEs indicated by the message as being paged, and determining if the UE is further identified as an unpaged UE in the group of UEs, see paragraph 0023).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system information update method of Lee to include “receiving the indication of the system information update in the field or a second field in the message comprises:
receiving a second identifier associated with the field or the second field in the
message, the second identifier assigned to one or more devices in a second group of devices including being assigned to the first device as one of the one or more devices in the second group of devices, the method further comprising; and 
determining that the second identifier associated with the field or the second field in the message is assigned to the first device” as taught by Jechoux so that it would indicate a paged UE to which the paging message applies (see paragraph 0009).


Regarding claim 24, Lee discloses the method of claim 23, further comprising:
Lee may not explicitly show “determining that the identifier associated with the field is assigned to the first device based at least in part on a class of the first device, a category of the first device, a mobility of the first device, a capability of the first device, or any combination thereof.”
However, Jechoux teaches “determining that the identifier associated with the field is assigned to the first device based at least in part on a class of the first device (determining if the UE is a group of UEs indicated by the message as being paged, and determining if the UE is further identified as an unpaged UE in the group of UEs, see paragraph 0023).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system information update method of Lee to include “determining that the identifier associated with the field is assigned to the first device based at least in part on a class of the first device” as taught by Jechoux so that it would indicate a paged UE to which the paging message applies (see paragraph 0009).

	Regarding claim 25, Lee discloses the method of claim 23.
Lee may not explicitly show “transmitting the indication of the system information update in the field or a second field in the message comprises: 
transmitting a second identifier associated with the field or the second field in
the message, the second identifier assigned to one or more devices in a second group of
devices including being assigned to the first device as one of the one or more devices in the
second group of devices.”

However, Jechoux teaches “transmitting the indication of the system information update in the field or a second field in the message comprises: 
transmitting a second identifier associated with the field or the second field in
the message (UE is identified by an identified of the UE such as UE-ID, and the paging message content includes combined group indication and UE-ID, see paragraphs 0024-0025, 0033), the second identifier assigned to one or more devices in a second group of devices (a UE of a group of UEs, see paragraphs 0023, 0035) including being assigned to the first device as one of the one or more devices in the second group of devices (UE-ID is assigned to an UE to identify the UE in a group of UEs, see paragraphs 0024-0025, 0033).”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system information update method of Lee to include “transmitting the indication of the system information update in the field or a second field in the message comprises: 
transmitting a second identifier associated with the field or the second field in
the message, the second identifier assigned to one or more devices in a second group of
devices including being assigned to the first device as one of the one or more devices in the
second group of devices” as taught by Jechoux so that it would indicate a paged UE to which the paging message applies (see paragraph 0009).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471